
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3165
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 10, 2009
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To provide for a program of wind energy
		  research, development, and demonstration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wind Energy Research and Development
			 Act of 2009.
		2.Wind energy
			 research and development program
			(a)In
			 generalThe Secretary of Energy shall carry out a program of
			 research and development to—
				(1)improve the energy
			 efficiency, reliability, and capacity of wind turbines;
				(2)optimize the
			 design and adaptability of wind energy systems to the broadest practical range
			 of atmospheric conditions; and
				(3)reduce the cost of
			 construction, generation, and maintenance of wind energy systems.
				(b)ProgramThe program under this section shall focus
			 on research and development of—
				(1)new materials and
			 designs to make larger, lighter, less expensive, and more reliable rotor
			 blades;
				(2)technologies to
			 improve gearbox performance and reliability;
				(3)automation,
			 materials, and assembly of large-scale components to reduce manufacturing
			 costs;
				(4)low-cost
			 transportable towers greater than 100 meters in height to capitalize on
			 improved wind conditions at higher elevations;
				(5)advanced
			 computational modeling tools to improve—
					(A)the reliability of
			 aeroelastic simulations of wind energy systems;
					(B)understanding of
			 the interaction between each wind turbine component;
					(C)siting of wind energy systems to maximize
			 efficiency and minimize variable generation;
					(D)integration of
			 wind energy systems into the existing electric grid to ensure reliability;
			 and
					(E)understanding of the wake effect between
			 upwind and downwind turbine operations;
					(6)advanced control
			 systems and blade sensors to improve performance and reliability under a wide
			 variety of wind conditions;
				(7)advanced
			 generators, including—
					(A)medium-speed and
			 low-speed generators;
					(B)direct-drive
			 technology; and
					(C)the use of
			 advanced magnets in generator rotors;
					(8)wind technology
			 for offshore applications;
				(9)methods to assess
			 and mitigate the effects of wind energy systems on radar and electromagnetic
			 fields;
				(10)wind turbines
			 with a maximum electric power production capacity of 100 kilowatts or less;
				(11)technical processes to enable—
					(A)scalability of
			 transmission from remotely located renewable resource rich areas; and
					(B)optimization of
			 advanced infrastructure design, including high voltage transmission; and
					(12)other research
			 areas as determined by the Secretary.
				3.Wind energy
			 demonstration program
			(a)In
			 generalThe Secretary of Energy shall conduct a wind energy
			 demonstration program. In carrying out this section, the Secretary shall ensure
			 that—
				(1)the program is of
			 sufficient size and geographic diversity to measure wind energy system
			 performance under the full productive range of wind conditions in the United
			 States;
				(2)demonstration projects carried out under
			 this program are—
					(A)conducted in
			 collaboration with industry and, as appropriate, with academic institutions;
			 and
					(B)located in various
			 geographic areas representing various wind class regimes; and
					(3)data collected
			 from demonstration projects carried out under this program is useful for
			 carrying out section 2(b).
				(b)Cost-SharingThe
			 Secretary shall carry out the program under this section in compliance with
			 section 988(a) through (d) and section 989 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352(a) through (d) and 16353).
			4.Equal
			 opportunityIn carrying out
			 this Act, the Secretary of Energy shall—
			(1)coordinate with
			 the Office of Minority Economic Impact and with the Office of Small and
			 Disadvantaged Business Utilization; and
			(2)provide special
			 consideration to applications submitted by institutions, businesses, or
			 entities containing majority representation by individuals identified in
			 section 33 or 34 of the Science and Engineering Equal Opportunities Act (42
			 U.S.C. 1885a or 1885b).
			5.Competitive
			 awardsAwards under section 2
			 and section 3 shall be made on a competitive basis with an emphasis on
			 technical merit.
		6.Coordination and
			 nonduplicationTo the maximum
			 extent practicable the Secretary of Energy shall coordinate activities under
			 this Act with other programs of the Department of Energy and other Federal
			 research programs.
		7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy to carry out this Act
			 $200,000,000 for each of the fiscal years 2010 through 2014.
		
	
		
			Passed the House of
			 Representatives September 9, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
